DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John P. Ward on 12/10/2021.
The application has been amended as follows: 
CLAIMS
1.	(Currently Amended) A vector processor, comprising:
an arithmetic logic unit;
an operand vector register, configured to store a list of elements; [[and]]
a first output vector register;
a second output vector register;
a vector index register, configured to store a plurality of indices identifying respectively a plurality of elements from the list stored in the operand vector register;
a counter configured to output a count representative of an identification of an incremental position of a vector operation;
a multiplexer configured to receive, as a first input, the identification and, as a second input, an index selected according to the identification from the vector index register and configured to provide an output according to a mode value and
a vector load-store unit configured to:
generate effective addresses of load and store operations of the vector processor; and
for each respective index of the vector index register, add the respective index an effective address for accessing a corresponding position in the operand vector register;
wherein during the vector operation, the operand vector register is configured to provide an element from the list as an input to the arithmetic logic unit according to the output from the multiplexer for the incremental position of the vector operation; 
wherein the vector processor is configured to perform a first vector operation that includes a compress operation to store a subset of the elements loaded from the operand vector register into the first output vector register, wherein, during the compress operation, the vector load-store unit is configured to:
load the count;
load, from the vector index register from a position corresponding to the count, a first index representative of a first position; 
load a first element from the operand vector register from the first position represented by the first index; and
store the first element into the first output vector register at the position corresponding to the count;
wherein during a second vector operation, the vector processor is configured to:
load the subset of elements from the first output vector register; and
iterate incremental positions of the second vector operation over the subset of elements from the first output vector register according to positions identified by the vector index register; and
wherein the second vector operation includes an expand operation configured to store the subset of elements from the first output vector register into the second output vector register, wherein, during the expand operation, the vector load-store unit is configured to: 
load the count;
load, from the vector index register from the position corresponding to the count, a second index representative of a second position; 
load a second element from the first output vector register from the position corresponding to the count; and
store the second element into the second output vector register at the second position represented by the second index.
2.	(Currently Amended) The vector processor of claim 1, wherein the multiplexer is configured to



receive, as a selection input, [[a]] the mode value, the mode value being a value for selection of the count or a value for selection of the output from the vector index register


3.	(Canceled) 
4.	(Currently Amended) The vector processor of claim 1, comprising  that includes the vector index register. 






5.	(Currently Amended) The vector processor of claim 1, further comprising:
a vector first register, configured to store a vector first address component, the vector first address component being an address component that directs initial access of the operand vector register at an initial position of the operand vector register.






6-9.	(Canceled) 
10.	(Currently Amended) The vector processor of claim 1[[9]], wherein the expand operation is further configured to store a scalar into the second output  not identified by the vector index register.
11.	(Currently Amended) The vector processor of claim 1[[8]], wherein the vector load-store unit is configured to:
iterate a second compress operation over elements of a second loaded operand vector according to loaded positions stored in a second vector index register;
store the elements of the second loaded operand vector into [[a]] the second output 
perform one or more vector operations using the elements from the first output 
12.	(Currently Amended) A method, comprising:
storing, in an operand vector register in a vector processor, a list of elements to be used as 
storing, in a vector index register in the vector processor, indices identifying respectively a plurality of elements from the list stored in the operand vector register;
outputting, by a counter in the vector processor, a count representative of the vector operation,
receiving, by a multiplexer in the vector processor, 
generating effective addresses of load and store operations of the vector processor; and
adding, for each respective index of the vector index register, the respective index to an effective address for accessing a corresponding position in the operand vector register;
generating, by the vector processor during [[a]] the vector operation, an element from the list as an input to the arithmetic logic unit according to the output from the multiplexer for the incremental position of the vector operation; and
performing a first vector operation that includes a compress operation to store a subset of the elements loaded from the operand vector register into a first output vector register, wherein the compress operation includes:
loading the count;
loading, from the vector index register from a position corresponding to the count, a first index representative of a first position; 
loading a first element from the operand vector register from the first position represented by the first index; and
storing the first element into the first output vector register at the position corresponding to the count; and
performing a second vector operation to load the subset of elements from the first output vector register and iterate incremental positions of the second vector operation over the subset of elements from the first output vector register according to positions identified by the vector index register, the second vector operation including an expand operation configured to store the subset of elements from the first output vector register into a second output vector register, wherein the expand operation includes: 
loading the count;
loading, from the vector index register from the position corresponding to the count, a second index representative of a second position; 
loading a second element from the first output vector register from the position corresponding to the count; and
storing the second element into the second output vector register at the second position represented by the second index.
13-17.	(Canceled) 
18.	(Currently Amended) The method of claim 12[[7]], further comprising storing, according to the expand operation, a scalar into the second output 
19.	(Currently Amended) The method of claim 12[[6]], further comprising:
iterating a second compress operation over elements of a second loaded operand vector according to loaded positions stored in a second vector index register;
storing the elements of the second loaded operand vector into [[a]] the second output 
performing one or more vector operations using the elements from the first output 
20.	(Currently Amended) A system, comprising:
an arithmetic logic unit;
an operand vector register, configured to store elements of an operand vector to be used as input for a vector operation of the arithmetic logic unit;
a first output vector register;
a second output vector register;
a vector index register, configured to store a plurality of address components representative of a plurality of positions respectively in the operand vector register[[,]];


a counter, configured to store a count, wherein the count is added 
a vector load-store unit; and
a multiplexer configured to:
receive, as inputs, at least the count from the counter and an output from the vector index register, wherein the output from the vector index register comprises one of the plurality of address components of the vector index register corresponding to the count;
receive, as a selection input, a mode value, the mode value being at least a value for selection of the count or a value for selection of the output from the vector index register;
select, a selection, from at least and the output from the vector index register according to the received mode value; and
communicate the selection to [[a]] the vector load-store unit accessing the operand vector register for the arithmetic logic unit; 
wherein the vector load-store unit is configured to:
generate effective addresses of load and store operations; and
add an effective address to each of the plurality of address components of the vector index register for accessing a corresponding position in the operand vector register;
wherein the system is configured to perform a first vector operation that includes a compress operation to store a subset of the elements loaded from the operand vector register into the first output vector register, wherein, during the compress operation, the vector load-store unit is configured to:
load the count;
load, from the vector index register from a position corresponding to the count, a first index representative of a first position; 
load a first element from the operand vector register from the first position represented by the first index; and
store the first element into the first output vector register at the position corresponding to the count;
wherein during a second vector operation, the system is configured to:
load the subset of the elements from the first output vector register; and
iterate incremental positions of the second vector operation over the subset of elements from the first output vector register according to positions identified by the vector index register; and
wherein the second vector operation includes an expand operation configured to store the subset of elements from the first output vector register into the second output vector register, wherein, during the expand operation, the vector load-store unit is configured to: 
load the count;
load, from the vector index register from the position corresponding to the count, a second index representative of a second position; 
load a second element from the first output vector register from the position corresponding to the count; and
store the second element into the second output vector register at the second position represented by the second index.


Reasons for Allowance
Claim 1-2, 4-5, 10-12, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, performing a compress operation in which elements 
The closest prior art of record for this limitation was found to be US 5,511,210 (Nishikawa) which teaches loading data from memory according to an address vector 12-1 and vector control register 13 into a vector register 21 and then expanding the data into vector register 12-2 (see Fig. 3) according to the vector control register. However, the vector control register in Nishikawa stores a mask and does not use indices and positions in the vector control register to identify elements in an input vector to store to positions in an output vector according to the details described in the independent claims. Further, the loaded data element of B in Nishikawa are loaded from memory into a register in compressed form (see 21) and then expanded into a second vector register, whereas the claims describe compressing data in the operand vector register to a first output vector register and then that same data is then expanded to a second output vector register. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182